[Cite as James Navratil Dev. Co. v. Medina Cty. Bd. of Revision, 139 Ohio St.3d 183, 2014-
Ohio-1931.]




JAMES NAVRATIL DEVELOPMENT COMPANY, APPELLANT, v. MEDINA COUNTY
                      BOARD OF REVISION ET AL., APPELLEES.
        [Cite as James Navratil Dev. Co. v. Medina Cty. Bd. of Revision,
                       139 Ohio St.3d 183, 2014-Ohio-1931.]
Taxation—Real-property valuation—Identification of legal owner of property in
        the complaint—Board of Tax Appeals’ decision reversed on the authority
        of Groveport Madison Local Schools Bd. of Edn. v. Franklin Cty. Bd. of
        Revision—Cause remanded for further proceedings.
    (No. 2013-0293—Submitted February 25, 2014—Decided May 13, 2014.)
            APPEAL from the Board of Tax Appeals, No. 2010-A-3331.
                               ____________________
        Per Curiam.
        {¶ 1} James Navratil Development Company (“JNDC”) appeals from a
decision of the Board of Tax Appeals (“BTA”).              In that decision, the BTA
remanded this cause and ordered that the Medina County Board of Revision
(“BOR”) dismiss JNDC’s complaint on the grounds that JNDC did not properly
identify itself as the owner of the property on the face of the complaint. In the
space provided on the complaint form to identify the “Owner Of Property,” the
owner is stated to be “James Navratil Company,” not “James Navratil
Development Company.” The latter is the actual name of the owner of the
property.
        {¶ 2} Despite the incorrect name set forth on the complaint, the BOR
through its secretary, the county auditor, see R.C. 5715.09, identified JNDC as the
complainant when it issued its hearing notices and decision. The BOR thereby
effectively substituted the proper entity for the wrong or misnamed entity on the
complaint form. When JNDC appealed the BOR’s decision to the BTA, the
                             SUPREME COURT OF OHIO




auditor and the BOR changed their position: They moved for dismissal of the
complaint because the complaint had the wrong entity name on it.
       {¶ 3} As noted, the BTA granted the motion and remanded to the BOR
with instructions that the complaint be dismissed for lack of jurisdiction. The
BTA expressed its view that a valuation complaint “must include all information
that goes to the core of procedural efficiency” and concluded that correct
identification of the owner on the valuation complaint is a jurisdictional
prerequisite to the board of revision’s jurisdiction. BTA No. 2010-A-3331, 2013
WL 314198, *1-2 (Jan. 15, 2013).
       {¶ 4} JNDC appealed to this court. While the parties were filing briefs
in this appeal, we issued our decision in Groveport Madison Local Schools Bd. of
Edn. v. Franklin Cty. Bd. of Revision, 137 Ohio St.3d 266, 2013-Ohio-4627, 998
N.E.2d 1132. In that case, we held that because there is no explicit statutory
requirement for proper identification of the owner on the complaint, “it is not a
jurisdictional requirement to correctly name the owner of the subject property in a
valuation complaint.” Id. at ¶ 23-24. In light of Groveport Madison, we issued a
show-cause order in this case on December 16, 2013, requiring appellees to show
cause why the BTA’s decision should not be reversed and the cause remanded on
the authority of Groveport Madison. No response to the order was filed.
       {¶ 5} In sum, the defect in the complaint was not jurisdictional, and the
BTA erred in holding that it was. Moreover, the substitution of a proper party is
typically permitted when there has been a misnomer in the pleadings and the
substitution has caused no prejudice. See Smith v. Brush-Moore Newspapers,
Inc., 27 Ohio St.2d 111, 271 N.E.2d 846 (1971), paragraph one of the syllabus
(plaintiff was “entitled to amend his petition to substitute” the proper defendant in
spite of the statute of limitations where the proper defendant was a wholly owned
subsidiary of the named defendant with actual notice of the action and the named
defendant failed to timely plead its lack of responsibility); Civ.R. 25(D)(1) (if a




                                         2
                               January Term, 2014




public officer who is a party dies or is separated from the public office,
substitution of the successor is automatic, and further proceedings “shall be in the
name of the substituted party, but any misnomer not affecting the substantial
rights of the parties shall be disregarded”). The county auditor and the BOR have
shown no prejudice to themselves or any other person or entity.
       {¶ 6} Therefore, on the authority of Groveport Madison, we reverse the
BTA’s decision and remand this cause to the BTA for further proceedings.
                                                                  Decision reversed
                                                              and cause remanded.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ____________________
       Sleggs, Danzinger & Gill Co., L.P.A., and Todd W. Sleggs, for appellant.
       Dean Holman, Medina County Prosecuting Attorney, and Nathan E.
Carnes, Assistant Prosecuting Attorney, for appellees Medina County Auditor and
Medina County Board of Revision.
                          _________________________




                                         3